Citation Nr: 0842875	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefit purposes.

2.  Entitlement to service connection for the veteran's cause 
of death.

3.  Entitlement to death and indemnity compensation under 38 
U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.  The veteran died in May 2005.  The appellant is the 
veteran's surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

It appears that the RO has accepted the veteran's substantive 
appeal (VA Form 9) as timely.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Prior to the veteran's death, the veteran asserted that he 
was entitled to PTSD based on traumatic events that occurred 
while he was serving in Korea.  The veteran described in a 
PTSD questionnaire that he was involved in heavy fighting 
from 1953 to 1954 in Korea and he witnessed many friends 
killed or maimed.  Thus, the veteran contends that he engaged 
in combat with the enemy, which resulted in his current 
diagnosis of PTSD.  

The veteran's service personnel records were not obtained 
prior to his death in May 2005.  The Board notes that record 
indicates that the veteran's DD Form 214 was unavailable, 
because it was destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  There is no other 
evidence in the record that would substantiate his claim that 
he engaged in combat with the enemy.  

The appellant is entitled to accrued benefits to which the 
veteran was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  38 C.F.R. § 3.1000(a).  "Evidence in the file at 
date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  38 C.F.R. § 3.1000(d).  In 
Hayes v. Brown, 4 Vet. App. 535 (1993), the Court noted that 
VA Manual M21-1, para. 5.25(a) permits certain government 
documents, including Service Department records, to be 
considered as being in the file at date of death even though 
it was actually put into the file post date of death.  It 
further held that to the extent that these Manual provisions 
affect what post-date-of-death evidence may be considered, 
they have "'the force of law'... [as they affect] a 
substantive right [of appellant to accrued benefits,] 
and...placement in a procedural manual cannot disguise [the] 
true nature [of these provisions] as substantive rule[s]."  
Id. (quoting Fugere v. Derwinski, 1. Vet. App. 103, 107 
(1990)).

Prior to his death the veteran asserted that he engaged in 
combat with the enemy and this caused his current diagnosis 
of PTSD.  The one service medical record associated with the 
claims file does not support that contention.  The Board 
notes that the personnel file is important in determining 
whether the veteran may have been engaged in combat.  If the 
personnel records indicate that the veteran engaged in combat 
with the enemy, then the veteran's lay statements associated 
with the claims file prior to his death would be enough to 
grant the claim.  See 38 C.F.R. § 3.304(f).  To conclude that 
the veteran's personnel file does not contain information and 
evidence that supports the late veteran's contentions 
regarding combat would be mere speculation.  Thus, the Board 
finds that a remand is necessary to obtain the veteran's 
personnel file.  

The Board also notes that no comprehensive review of the 
record by a medical practitioner has been accomplished for 
the veteran's claim of entitlement to death and indemnity 
compensation under 38 U.S.C.A. § 1151.  In addition, no 
medical opinion has been provided as to whether the veteran's 
death was the result of medication prescribed by a VA 
treating physician.  In this case, the Board is not at 
liberty to assess any possible correlation between the 
medication prescribed to the veteran and his death.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA adjudicators 
may consider only independent medical evidence to support 
their findings; they may not rely on their own 
unsubstantiated medical conclusions).   

In addition, the Board observes that the RO did not provide 
notice to the appellant for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
cause of death.  Additional VCAA notice requirements attach 
in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
cause of death.  Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The content of the section 5103(a) notice letter 
will depend upon the information provided in the claimant's 
application.  Id.  In this case, VA did not provide any 
notice to the veteran on how to substantiate her claim for 
DIC benefits based on service connection for cause of death.  
Thus, the RO should provide the veteran with a VCAA notice 
letter that complies with Hupp.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant a VCAA 
notice letter, addressing the 
requirements for DIC benefits based on 
service connection for the veteran's 
cause of death.  The letter should 
inform the appellant of the following: 
(1) a statement of the conditions for 
which the veteran was service connected 
at the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
conditions not yet service connected.

2.	The RO should attempt to obtain the 
veteran's service personnel file.  

3.	The RO should also obtain any VA 
treatment records that are not already 
associated with the claims file that 
relate to the appellant's claims.  

4.	The RO should provide a VA opinion by a 
cardiologist for the veteran's claim of 
entitlement to death and indemnity 
compensation under 38 U.S.C.A. § 1151.  
The claims file and treatment records 
must be made available to the examiner 
for review, and the report should so 
indicate.  The reviewing physician 
should offer an opinion as to whether 
it is at least as likely as not (i.e., 
a 50 percent or more probability) that 
(1) that the medication, Clonazepam, 
prescribed by VA proximately caused his 
death.  

If the answer is affirmative, the 
reviewing physician should provide an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
more probability) that the resulting 
death was caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on VA's part in prescribing 
Clonazepam, or VA's failure to exercise 
the degree of care that would be 
expected of a reasonable health care 
provider in prescribing that particular 
medication. 

If the reviewing physician finds that 
the medical care provided in 
prescribing Clonazepam caused the 
veteran's death, but that VA did not 
show carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part 
in prescribing the medication, and did 
not fail to exercise the degree of care 
that would be expected of a reasonable 
health care provider, please explain in 
detail.  

Finally, if the reviewing physician 
finds that the medical care provided in 
prescribing Clonazepam caused the 
veteran's death, the reviewing 
physician should provide an opinion on 
whether the cause of the veteran's 
death was an event not reasonably 
foreseeable.

The reviewing physician should clearly 
outline the rationale and discuss the 
medical principles involved for any 
opinions expressed.  The reviewing 
physician should also consider any 
contraindication between Clonazepam and 
the veteran's heart condition in 
answering the above questions.  

5.	Upon completion of the foregoing, the 
RO should readjudicate the issues of 
entitlement to service connection for 
PTSD for accrued benefit purposes, 
entitlement to service connection for 
the cause of the veteran's death, and 
entitlement to death and indemnity 
compensation under 38 U.S.C.A. § 1151.   
All additional evidence and argument 
submitted by the appellant should be 
considered.  In the event the benefits 
sought on appeal are not granted, the 
appellant and her representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




